


Exhibit 10.28

 

Aspen Technology, Inc.

 

[phone] 781 221 6400

 

[word wide web] www.aspentech.com

200 Wheeler Road

 

[fax] 781 221 6410

 

[e-mail] info@aspentech.com

Burlington  MA  01803  USA

 

 

 

 

 

[g141803kwi001.jpg]

 

CONFIDENTIAL

 

April 24, 2013

 

Antonio Pietri

143 Lincoln Street

Lexington, MA 02421

 

Dear Antonio:

 

We are pleased to offer you the full-time position of Chief Executive Officer of
Aspen Technology, Inc. (the “Company”), reporting to the Board of Directors of
the Company (the “Board”), effective no later than October 1, 2013.

 

We are confident that you will enjoy your new role at the Company and hope that
you will accept the Company’s offer of the new position.  The following is a
summary of the terms of your employment if you decide to accept this offer:

 

POSITION

 

·                  Commencing May 1, 2013, you will have such responsibilities,
powers and authorities as may be delegated to you from time to time by Mark E.
Fusco, Chief Executive Officer of the Company.

 

·                  We expect that, no later than October 1, 2013, you will
assume the title of Chief Executive Officer of the Company and will then have
all of the responsibilities, powers and authorities customarily associated with
such position.

 

·                  You will be appointed to the Board, effective as of July 1,
2013.

 

COMPENSATION

 

·                  Effective as of July 1, 2013, you will receive an initial
base salary of $20,833.33 semi-monthly, or $500,000 annualized, subject to
applicable taxes and deductions.  Such base salary may be adjusted from time to
time in accordance with normal business practices and at the sole discretion of
the Company.

 

·                  You will continue to be eligible to participate in the
Company’s Executive Annual Incentive Bonus Plan (Fiscal Year 2013), on the terms
and conditions currently applicable to you and as set forth in such plan. You
also will be eligible to participate in the Company’s Executive Annual Incentive
Bonus Plan (Fiscal Year 2014) upon adoption and approval by the Board (or its
Compensation Committee). Your annualized bonus target for Fiscal Year 2014 will
be $500,000.

 

·                  On or about August 1, 2013, you will be granted $2,500,000 of
stock awards as follows:

 

·                  You will receive restricted stock units representing a number
of shares of the Company’s common stock equal to (a) $1,875,000 divided by
(b) the last reported sale price of the common stock on The NASDAQ Global Select
Market on the grant date.

 

--------------------------------------------------------------------------------


 

·                  You will receive a stock option to purchase a number of
shares of the Company’s common stock equal to (a) $625,000 divided by (b) the
fair value of each share of common stock subject to such option, as estimated
using the Black-Scholes valuation model (as applied by the Company for stock
compensation accounting purposes).

 

Each of the stock awards will be issued pursuant to one of the Company’s
existing equity incentive plans and will be subject to the terms of such plan
and the agreement or agreements issued to evidence each award. The vesting
schedule of the awards will be consistent with that of the annual equity program
grant to employees expected to be made on or about August 1, 2013.

 

BENEFITS

 

You will continue to be able to participate in any and all benefit programs that
the Company establishes and makes available to its employees from time to time,
provided you are eligible under (and subject to all terms and provisions of) the
plan documents governing those programs.  Please note that the Company reserves
the right to modify or amend its benefits plans and programs from time to time
in its sole discretion and in accordance with business needs, with or without
prior notice to employees.

 

ADDITIONAL AGREEMENTS

 

Concurrent with your execution and return of this letter agreement, you will
execute and return both the Amended and Restated Executive Retention Agreement
and the Proprietary and Confidential Information and Non-Competition and
Non-Solicitation Agreement, each to be effective as of July 1, 2013, and each in
the form as provided herewith.

 

For the avoidance of doubt, until July 1, 2013, each of the existing Amended and
Restated Executive Retention Agreement dated as of July 31, 2009 between you and
the Company and the Proprietary and Confidential Information and Non-Competition
and Non-Solicitation Agreement dated July 2, 2007 between you and the Company
shall remain in effect.

 

This letter may not be modified except by a written agreement signed by you and
approved by the Board (or one of its committees).

 

Please confirm your acceptance of this offer by signing the enclosed duplicate
of this letter and returning it to the undersigned no later than close of
business on April 25, 2013.

 

We look forward to working with you in your new, expanded role with the Company.

 

Sincerely,

 

 

/s/ Don Casey

 

 

 

Name: Don Casey

 

 

On behalf of the Board of Directors

of Aspen Technology, Inc.

 

The foregoing correctly sets forth the terms of my employment with Aspen
Technology, Inc.  I am not relying on any representations other than as set out
above.

 

 

/s/ Antonio Pietri

 

April 24th , 2013

 

 

 

Antonio Pietri

 

 

 

2

--------------------------------------------------------------------------------
